


110 HR 1653 IH: Responsible Education About Life

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1653
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Ms. Lee (for herself,
			 Mr. Shays,
			 Ms. Schakowsky,
			 Ms. Linda T. Sánchez of California,
			 Ms. Berkley,
			 Mr. McDermott,
			 Mr. Allen,
			 Mr. Israel,
			 Mr. Wu, Mr. Al Green of Texas,
			 Mr. Davis of Alabama,
			 Mr. Fattah,
			 Mr. Emanuel,
			 Mr. Berman,
			 Mr. Farr, Mr. Grijalva, Ms.
			 Woolsey, and Ms. Watson)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the reduction of adolescent pregnancy, HIV
		  rates, and other sexually transmitted diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Education About Life
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)The American
			 Medical Association (AMA), the American Nurses Association
			 (ANA), the American Academy of Pediatrics (AAP),
			 the American College of Obstetricians and Gynecologists (ACOG),
			 the American Public Health Association (APHA), and the Society
			 of Adolescent Medicine (SAM) support responsible sexuality
			 education that includes information about both abstinence and
			 contraception.
			(2)Recent scientific
			 reports by the Institute of Medicine, the American Medical Association, and the
			 Office on National AIDS Policy stress the need for sexuality education that
			 includes messages about abstinence and provides young people with information
			 about contraception for the prevention of teen pregnancy, HIV/AIDS and other
			 sexually transmitted diseases (STDs).
			(3)Government-funded
			 abstinence-only-until-marriage programs are precluded from discussing
			 contraception except to talk about failure rates. An October 2006 report from
			 the Government Accountability Office concluded that the current administration
			 of abstinence-only-until-marriage programs by the Department of Health and
			 Human Services (HHS) fails to require medical accuracy of the
			 vast majority of funded programs and that no regular monitoring of medical
			 accuracy is being carried out by HHS. The Government Accountability Office also
			 reported on the Department’s total lack of appropriate and customary
			 measurements to determine if funded programs are effective. In addition, a
			 separate letter from the Government Accountability Office in October 2006 to
			 the Secretary of Health and Human Services Michael Leavitt contained a legal
			 finding that the Department was in violation of Federal law, in particular
			 section 317P(c)(2) of the Public Health Services Act (42 U.S.C. 247b–17(c)(2)),
			 for not requiring abstinence-only-until-marriage programs to provide full and
			 medically accurate information about the effectiveness of condoms. The
			 Department has argued that the abstinence-only-until-marriage programs are
			 exempt from the law; however, the Government Accountability Office
			 disagrees.
			(4)A
			 2006 statement from the American Public Health Association
			 (APHA) recognizes the importance of abstinence education,
			 but only as part of a comprehensive sexuality education program . . . APHA
			 calls for repealing current federal funding for abstinence-only programs and
			 replacing it with funding for a new Federal program to promote comprehensive
			 sexuality education, combining information about abstinence with
			 age-appropriate sexuality education..
			(5)The Society for Adolescent Medicine
			 (SAM) in a 2006 position paper found the following:
			 Efforts to promote abstinence should be provided within health education
			 programs that provide adolescents with complete and accurate information about
			 sexual health, including information about concepts of healthy sexuality,
			 sexual orientation and tolerance, personal responsibility, risks of HIV and
			 other STIs and unwanted pregnancy, access to reproductive health care, and
			 benefits and risks of condoms and other contraceptive methods... Current
			 funding for abstinence-only programs should be replaced with funding for
			 programs that offer comprehensive, medically accurate sexuality
			 education.
			(6)Research shows
			 that teenagers who receive sexuality education that includes discussion of
			 contraception are more likely than those who receive abstinence-only messages
			 to delay sexual activity and to use contraceptives when they do become sexually
			 active.
			(7)Comprehensive
			 sexuality education programs respect the diversity of values and beliefs
			 represented in the community and will complement and augment the sexuality
			 education children receive from their families.
			(8)The median age of
			 puberty is 13 years and the average age of marriage is over 26 years old.
			 American teens need access to full, complete, and medically and factually
			 accurate information regarding sexuality, including contraception, STD/HIV
			 prevention, and abstinence.
			(9)Although teen
			 pregnancy rates are decreasing, the United States has the highest teen
			 pregnancy rate in the industrialized world with between 750,000 and 850,000
			 teen pregnancies each year. Between 75 and 90 percent of teen pregnancies among
			 15- to 19-year olds are unintended.
			(10)A November 2006 study of declining
			 pregnancy rates among teens concluded that the reduction in teen pregnancy
			 between 1995 and 2002 is primarily the result of increased use of
			 contraceptives. As such, it is critically important that teens receive
			 accurate, unbiased information about contraception.
			(11)More than eight
			 out of ten Americans believe that young people should have information about
			 abstinence and protecting themselves from unplanned pregnancies and sexually
			 transmitted diseases.
			(12)The United States
			 has the highest rate of infection with sexually transmitted diseases of any
			 industrialized country. In 2005, there were approximately 19,000,000 new cases
			 of sexually transmitted diseases, almost half of them occurring in young people
			 ages 15 to 24. According to the Centers for Disease Control and Prevention,
			 these sexually transmitted diseases impose a tremendous economic burden with
			 direct medical costs as high as $14,100,000,000 per year.
			(13)Each year, teens in the United States
			 contract an estimated 9.1 million sexually transmitted infections. Each year,
			 one in four sexually active teens contracts a sexually transmitted
			 disease.
			(14)Nearly half of
			 the 40,000 annual new cases of HIV infections in the United States occur in
			 youth ages 13 through 24. Approximately 50 young people a day, an average of
			 two young people every hour of every day, are infected with HIV in the United
			 States.
			(15)African-American and Latino youth have been
			 disproportionately affected by the HIV/AIDS epidemic. Although African-American
			 adolescents ages 13 through 19 represent only 15 percent of the adolescent
			 population in the United States, they accounted for 73 percent of new AIDS
			 cases reported among teens in 2004. Although Latinos ages 20 through 24
			 represent only 18 percent of the young adults in the United States, they
			 accounted for 23 percent of the new AIDS cases in 2004.
			3.Assistance to
			 reduce teen pregnancy, HIV/AIDS, and other sexually transmitted diseases and to
			 support healthy adolescent development
			(a)In
			 generalEach eligible State shall be entitled to receive from the
			 Secretary of Health and Human Services, for each of the fiscal years 2008
			 through 2012, a grant to conduct programs of family life education, including
			 education on both abstinence and contraception for the prevention of teenage
			 pregnancy and sexually transmitted diseases, including HIV/AIDS.
			(b)Requirements for
			 family life programsFor purposes of this Act, a program of
			 family life education is a program that—
				(1)is age-appropriate
			 and medically accurate;
				(2)does not teach or
			 promote religion;
				(3)teaches that
			 abstinence is the only sure way to avoid pregnancy or sexually transmitted
			 diseases;
				(4)stresses the value
			 of abstinence while not ignoring those young people who have had or are having
			 sexual intercourse;
				(5)provides
			 information about the health benefits and side effects of all contraceptives
			 and barrier methods as a means to prevent pregnancy;
				(6)provides
			 information about the health benefits and side effects of all contraceptives
			 and barrier methods as a means to reduce the risk of contracting sexually
			 transmitted diseases, including HIV/AIDS;
				(7)encourages family
			 communication about sexuality between parent and child;
				(8)teaches young
			 people the skills to make responsible decisions about sexuality, including how
			 to avoid unwanted verbal, physical, and sexual advances and how not to make
			 unwanted verbal, physical, and sexual advances; and
				(9)teaches young
			 people how alcohol and drug use can effect responsible decisionmaking.
				(c)Additional
			 activitiesIn carrying out a program of family life education, a
			 State may expend a grant under subsection (a) to carry out educational and
			 motivational activities that help young people—
				(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
				(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS throughout their lifespan;
				(3)gain knowledge
			 about the specific involvement of and male responsibility in sexual
			 decisionmaking;
				(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 gender roles, racial and ethnic diversity, sexual orientation, and other
			 subjects;
				(5)develop and
			 practice healthy life skills including goal-setting, decisionmaking,
			 negotiation, communication, and stress management;
				(6)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including, but not limited to, friendships, dating, romantic
			 involvement, marriage and family interactions; and
				(7)prepare for the
			 adult world by focusing on educational and career success, including developing
			 skills for employment preparation, job seeking, independent living, financial
			 self-sufficiency, and workplace productivity.
				4.Sense of
			 CongressIt is the sense of
			 Congress that while States are not required to provide matching funds, they are
			 encouraged to do so.
		5.Evaluation of
			 programs
			(a)In
			 generalFor the purpose of evaluating the effectiveness of
			 programs of family life education carried out with a grant under section 3,
			 evaluations of such program shall be carried out in accordance with subsections
			 (b) and (c).
			(b)National
			 evaluation
				(1)In
			 generalThe Secretary shall provide for a national evaluation of
			 a representative sample of programs of family life education carried out with
			 grants under section 3. A condition for the receipt of such a grant is that the
			 State involved agree to cooperate with the evaluation. The purposes of the
			 national evaluation shall be the determination of—
					(A)the effectiveness
			 of such programs in helping to delay the initiation of sexual intercourse and
			 other high-risk behaviors;
					(B)the effectiveness
			 of such programs in preventing adolescent pregnancy;
					(C)the effectiveness
			 of such programs in preventing sexually transmitted disease, including
			 HIV/AIDS;
					(D)the effectiveness
			 of such programs in increasing contraceptive knowledge and contraceptive
			 behaviors when sexual intercourse occurs; and
					(E)a list of best
			 practices based upon essential programmatic components of evaluated programs
			 that have led to success in subparagraphs (A) through (D).
					(2)ReportA
			 report providing the results of the national evaluation under paragraph (1)
			 shall be submitted to the Congress not later than March 31, 2011, with an
			 interim report provided on a yearly basis at the end of each fiscal
			 year.
				(c)Individual State
			 evaluations
				(1)In
			 generalA condition for the receipt of a grant under section 3 is
			 that the State involved agree to provide for the evaluation of the programs of
			 family education carried out with the grant in accordance with the
			 following:
					(A)The evaluation
			 will be conducted by an external, independent entity.
					(B)The purposes of
			 the evaluation will be the determination of—
						(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
						(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
						(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS; and
						(iv)the
			 effectiveness of such programs in increasing contraceptive knowledge and
			 contraceptive behaviors when sexual intercourse occurs.
						(2)Use of
			 grantA condition for the receipt of a grant under section 3 is
			 that the State involved agree that not more than 10 percent of the grant will
			 be expended for the evaluation under paragraph (1).
				6.DefinitionsFor purposes of this Act:
			(1)The term
			 eligible State means a State that submits to the Secretary an
			 application for a grant under section 3 that is in such form, is made in such
			 manner, and contains such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this Act.
			(2)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
			(3)The term
			 medically accurate, with respect to information, means information
			 that is supported by research, recognized as accurate and objective by leading
			 medical, psychological, psychiatric, and public health organizations and
			 agencies, and where relevant, published in peer review journals.
			(4)The term
			 Secretary means the Secretary of Health and Human Services.
			7.Appropriations
			(a)In
			 generalFor the purpose of carrying out this Act, there are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2008 through 2012.
			(b)AllocationsOf
			 the amounts appropriated under subsection (a) for a fiscal year—
				(1)not more than 7
			 percent may be used for the administrative expenses of the Secretary in
			 carrying out this Act for that fiscal year; and
				(2)not more than 10
			 percent may be used for the national evaluation under section 5(b).
				
